10/6/2018 Milwaukee police leader promoted despite sexual harassment complaints

e
*

Milwaukee police official promoted to assistant chief
despite sexual harassment complaints

Gina Barton, Milwaukee Journal Sentinel —_ Published 9:44 a.m. CT Oct. 4, 2018 | Updated 7:11 p.m. CT Oct. 4, 2018

Milwaukee Police Assistant Chief Raymond Banks harassed a female officer for years, making sexual
comments, calling her at home to proposition her and barging into her office uninvited, according to a letter
written by one of her attorneys.

The officer, Katrina Warren, was so traumatized she was forced to take medical leave.

Banks' promotion to assistant chief came soon after Warren reported harassment to both internal affairs and to
the Fire and Police Commission.

The complaint also prompted retaliation, according to her attorney's letter, which was provided to the
Milwaukee Journal Sentinel by a confidential source.

Banks did not return telephone calls requesting comment for this story.

 

A Police Department spokeswoman said late Thursday that Warren initially reported only incidents occurring
after 2015 that did not include sexual comments or advances.

(Photo: Journal Sentinel files)

Warren told her supervisors and internal investigators Banks' visits to her office made her feel "weird," according to Sgt. Sheronda Grant, the
spokeswoman. After that, Warren's office was relocated, Grant said.

Warren, a 12-year Police Department veteran who most recently worked as a recruiter for new officers, does not want to file a lawsuit but rather wants to
resume her career in a safe environment, according to her attorney's letter.

“MPD did not take reasonable corrective action to ensure that the harassment did not reoccur, and, in fact, it did the opposite by empowering Mr. Banks
(during a supposed investigation into his conduct, no less) by promoting him to the prestigious role of assistant chief,” according to the letter, written by
attorney William Wetzel, who is representing the woman along with Nola Hitchcock Cross of the Cross Law Firm.

LIKE US ON FACEBOOK: Get the latest Journal Sentinel news in your feed
(http://bit.ly/2xfZ9Bv)

 

EXHIBIT

According to the letter from Warren's attorney:

tabbies’

Banks began harassing Warren not long after she joined the department in 2006.
For her first three years, she worked as a patrol officer in District 7. In 2009, she was selected for the specialty assignment of recruiter.

During those years, Banks repeatedly remarked how sexy she was, wondered aloud if she tasted as good as she smelled and told her he could “eat her
up” and “toss her salad.”

When Banks met Warren's mother at a community fundraiser, he introduced himself as her future son-in-law, even though he was already married and
Warren had repeatedly brushed off his advances.

In early 2010, Banks got Warren's phone number from the Police Department directory and called her repeatedly, making sexual remarks and advances.
The calls did not stop until she changed her number.

soar - 1027

Both sides Case. 2:48 Gy 0L089- WED Filed 06/21/19 Page 1 of 4 Document 86-41

out ehav' anuary.
nups://www.jsoniine.com/story/news/crime/ ZU 18/ |U/U4/MllwaukKee-police-leader-promoted-aespite-sexual-narassment-complaints/ |9UYUY/ UUZ/ 4
1N/IB/9N18 Milwaukee nolice leader nramoted dasnite sexiial harassment ramniaints
« After filing the complaint, Warren was assigned to be supervised by Banks and by the father of her child, with whom she no longer has a relationship, her

sattorney's letter says. She also was stripped of her recruiting duties, which were her favorite part of the job.

=.

Warren “held back reporting Banks’ sexual harassment because she was afraid of retaliation,” the letter says. “Now that she did report it, she feels like
she has a target on her back and doesn't feel comfortable being in any department location or building because of Assistant Chief Banks.”

According to the Police Department statement, Warren was questioned twice in January, once by her supervisors and once by internal affairs
investigators.

"During both formal interviews, the complainant explicitly stated that ... Banks did not make any sexual comments to her, that he never touched her
inappropriately and that he never made sexual advances toward her,” the statement says.

Warren did not reference any of the vulgar statements noted in her attorney's letter, nor did she complain of any inappropriate behavior by Banks prior to
2015, the police statement says.

Warren agreed that Banks should be counseled and told to stay away from her, according to the police statement.

During that counseling session, which occurred in February, Milwaukee Police Chief Alfonso Morales “advised Banks to refrain from having further
contact with the complainant and directed him to review department policy as it relates to sexual harassment,” according to the statement.

Warren's February request for documents relating to the internal investigation of her complaint was denied, according to her attorney's letter.
On Thursday, police said she received the documents last month.

The Journal Sentinel requested the same records Aug. 6. Police have not yet turned them over.

The 2015 incidents occurred after Warren returned to the Police Department from a two-year leave working for the Fire and Police Commission.
She had asked to return to the Police Department specifically because she missed recruiting.
According to her attorney's letter:

The recruiter position had long been a part of human resources. But before she returned to the Police Department, Warren learned it would be moved to
a different office. As a result, the father of her child, with whom she no longer had a relationship, would soon become her boss.

She informed then-Assistant Chief Carianne Yerkes that it would be problematic for him to supervise her, according to the letter. To avoid that situation,
Yerkes moved Warren's job to the Police Academy rather than to the Office of Community Outreach and Education.

The following year, Banks was promoted to captain and assigned to work at the Police Academy. Warren immediately began applying for open positions
because she did not want to work in the same building as him.

Banks soon began badgering Warren to request that her position be moved back to the Office of Community Outreach and Education, so she would be
supervised by both him and the father of her child. She refused, but he would not take no for an answer.

She began “hiding in her office,” the letter says. "She would only leave her office to check the mail, meet an appointment in the front office, to get her
lunch from the break room or go into the women's locker room.”

When Banks knew she was in the building, he would come into Warren's office and close the door behind him.

“Banks made her feel even more uncomfortable by walking around her desk, placing himself directly next to her, well within her personal space,” the letter
says. “She told him she did not like it and she felt he was being ‘creepy.’ ”

The incident that prompted Warren to file her complaint occurred Jan. 12. Edward Flynn was still chief at the time but was poised to retire. Banks entered
Warren's office, leaned over her and showed her an article about people who might be named interim chief. He was one of them.

"Ms. Warren explained that she left the (Fire and Police Commission), took a demotion, and requested to return to the MPD specifically because she
cared about her role and found it fulfilling,” her attorney's letter says.

He then asked if she “even cared" about recruiting, the letter says, implying that she didn't.

After that interaction, Warren reported the entire history of Banks’ harassment to two supervisors because she was afraid he would retaliate against her
“for not acquiescing to his past sexual advances and for not willingly requesting to be reassigned under his command,” the letter says.

After Morales took over as chief, he promoted Banks to assistant chief, which gave Banks the authority to move Warren's position against her wishes. He
did so, ensugig thes Banks Gag yer EX MOBO PE Lape filed E JRE /AG. Hela Ieok Aweasihgr redViGngEAReERHNEE - 4 1

nups:/7www,jsonune.convstory/news/crime/ Zu 1o/ 1U/U4/Milwaukee-police-leader-promoted-despite-sexual-narassment-complaints/ |OUYUY / UU! 4/4
10/8/9018 exiial harassment comnlaints

  

3

Then-Capt. Raymond Banks (left) and Acting Assistant Chief Alfonso Morales address aldermen in February. After Morales was appointed chief, he promoted Banks to
assistant chief. (Photo: Rick Wood, Milwaukee Journal Sentinel)

Warren “was overcome with extreme stress and anxiety” and went on leave, the letter says. She has since been diagnosed with post-traumatic stress
disorder.

Morales was named interim chief in February and within a week named Banks acting assistant chief. Both of those positions were made official in April.

Morales was not required to get the Fire and Police Commission's approval for Banks' promotion since the chief is entitled to independently choose
members of the command staff.

MaryNell Regan confirmed that the commission received Warren's harassment complaint earlier this year, while she was still executive director.
She referred it to the Police Department for investigation.

Mike Crivello, president of the Milwaukee Police Association, said the complaint was hand-delivered to the commission at its March meeting.

The Police Department's Human Resources staff was supposed to look into the allegations and report back, Regan said. At the time of her resignation
from the commission in April, she had not received the report.

But in the Thursday statement, Grant, the department spokeswoman, said the department "was not made aware of additional allegations or further
complaints until the attorney's letter was received two months ago."

The new executive director of the commission, La Keisha Butler, initially said the commission was unaware of the sexual harassment complaint against
Banks at the time of his promotion. She later clarified her remarks, saying she personally did not become aware of the complaint until late May or early
June.

She said that by then, the investigation had been closed as unfounded. She said her best estimate as to when it ended was late February.
The letter from Warren's attorney said that as of last month, she had not been notified that the investigation was closed.

“Unfortunately, it appears that the Milwaukee Police Department swept the matter under the rug, rather than fully investigating and remedying the
situation to protect Officer Warren as well as all other female employees in the Milwaukee Police Department," attorney Cross said Thursday.

She added: "Equally troubling are the signals this course gives to both male and female members of the Milwaukee Police Department: Males will not be
held accountable and females report at their peril, potentially jeopardizing their careers."

Aside from Warren's individual case, "the community must demand mandatory training and accountability," Cross said.

~--7--1029

Case 2:16-cv-01089-WED Filed 06/21/19 Page 3of4 Document 86-41

NUPS://WWW.JSONIINE.COM/SLOry/NEWS/CriMe/ ZU 15/ 1U/U4/MIlWaUKEe-pollce-lieager-promoted-despite-sexual-narassment-compiaintS/ | SUYUY/ UUZ/ 5/4
1NIB/IINIB Milwatikee nolice leader nramnated desnite sexual harassmant camnolaints

t+: * Top Headlines:

Academic achievement stymied by chronic school switching

 

milwaukee-stalls-achievement-despite-reforms.html)

Wisconsin prisons investigated 132 claims of staff abusing, harassing inmates
(https://www.jsonline.com/story/news/politics/2018/10/05/one-year-state-prison-
officials-investigated-132-complaints-correctional-officers-sexually-abusing-
h/1497240002/)

 

Having grown up here, Counsell knows what playoffs mean to the Brewers, fans

 

counsell-knows-what-success-means-milwaukee-fans/1530415002/)

(https://www.jsontine,com/story/news/politics/elections/2018/09/07/state-waits-2-
years-tell-nursing-board-teen-who-nearly -died/1223535002/) SUPPORT

JOURNALISM: Become a subscriber today

(https: //offers.jsonline.com/specialoffer?gps-

source=CPNEWS&utm_medium=onsite&utm source=news&utm_ campaign=NEWSROOM&utm_content=CPNEWS)

 

 

Read or Share this story: https://www.jsonline.com/story/news/crime/2018/10/04/milwaukee-police-leader-promoted-despite-sexual-harassment-
complaints/1509097002/

~-----1030

Case 2:16-cv-01089-WED Filed 06/21/19 Page 4of4 Document 86-41

https://www.jsonline.com/story/news/crime/2018/10/04/milwaukee-police-leader-promoted-despite-sexual-harassment-complaints/1509097002/ 4/4
